In a proceeding pursuant to Workers’ Compensation Law § 29 (5) to approve the settlement of an action nunc pro tunc, the appeal is from an order of the Supreme Court, Dutchess County (Dillon, J.), dated September 24, 2002, which granted the petition.
Ordered that the order is affirmed, with costs.
Proceedings pursuant to Workers’ Compensation Law § 29 (5) are directed to the discretion of the court (see Hargrove v Becom Real, 287 AD2d 598 [2001]; Matter of Gilson v National Union Fire Ins. Co., 246 AD2d 897 [1998]; Severino v Liberty Mut. Ins. Co., 238 AD2d 837, 838 [1997]). The Supreme Court providently exercised its discretion in approving the petitioner’s *574settlement with a third party nunc pro tunc (see DeRosa v Petrylak, 290 AD2d 596 [2002]). Altman, J.P., Goldstein, Luciano and H. Miller, JJ., concur.